Citation Nr: 0334979	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  99-17 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for irregular menstrual 
cycles, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for flu-like symptoms, 
to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for an eye disorder, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1989 to 
August 1993.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2000, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, so that additional 
development could be undertaken.  Following the RO's attempts 
to complete the requested actions, the case was returned to 
the Board for further review.  


REMAND

When this matter was previously before the Board in December 
2000, the undersigned noted that only a limited portion of 
the veteran's service medical records were then on file.  As 
such, the Board directed that a complete set of records be 
obtained.  Such records were received by the RO in April 
2003.  Alas, none of the additional service medical records 
were reviewed or considered by the VA medical professionals 
whose professional opinions relating to the claims at issue 
were sought via the earlier remand.  Indeed, all examinations 
were conducted prior to the April 21, 2003, receipt of these 
records.  As such, further review and preparation of addenda 
by those medical professionals is necessary.  

It is also noted that the opinions provided as to the 
veteran's claimed irregular menstrual cycles, flu-like 
symptoms, and eye complaints are not entirely responsive to 
the Board's queries.  This includes, in part, a failure to 
utilize the "at least as likely as not" language set forth 
by the Board, and a failure to quantify in percentage terms 
the evidence that an undiagnosed illness was not incurred in 
service or caused by a supervening postservice event.  
Lacking as well in some instances are opinions as to the 
etiology and date of onset of known diagnostic entities.  
Return of the affected examination reports for clarifying 
data and/or opinions is therefore required.  

It, too, is apparent that the Board's remand in December 2000 
was in part prompted by the need for the RO to ensure 
compliance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), which 
became law following the initiation of the claims at issue.  
The VCAA significantly added to the statutory law concerning 
the VA's duties when processing claims for VA benefits by 
redefining the obligations of VA with respect to its duty to 
assist and including an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

Pursuant to the Board's request, the veteran by way of a 
January 2003 RO letter, was afforded appropriate "Quartuccio 
sufficient" notice of what evidence was needed to 
substantiate her claims for service connection, as well 
notice of what portion of that necessary evidence she 
personally was required to submit, and notice of what portion 
of that evidence VA would secure.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  She was also informed, 
however, that she had to respond by March 18, 2003, with 
additional pertinent evidence and information, or else her 
claims would be decided based on the then-current record.  

In Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the 
United States Court of Appeals held that the provisions of 38 
C.F.R. § 3.159(b)(1) (2003), which authorized VA to enter a 
decision if a response to a VCAA notice letter was not filed 
with VA within 30 days, was invalid as contrary to the 
provisions of 38 U.S.C.A. § 5103(a) (West 2002) which allows 
the veteran one year to respond.  As one year was not 
provided to the appellant a remand is required to ensure 
compliance with 38 U.S.C.A. § 5103 (West 2002) as to the 
claims at issue.

Based on the foregoing, this matter is again REMANDED to the 
RO for the following actions:  

1.  The veteran must be instructed as to 
her right to submit any argument or 
evidence in support of her claims of 
entitlement to service connection for 
irregular menstrual cycles, flu-like 
symptoms, and an eye disorder, to 
include, as to all, due to undiagnosed 
illness.  In particular the veteran is 
urged to submit medical evidence tending 
to indicate the service onset of any 
known disorder or undiagnosed illness.  

Notice must be provided to the veteran 
that she has one year to submit 
pertinent evidence needed to 
substantiate her claims.  The date of 
mailing the letter to the veteran begins 
the one-year period.  Also, inform the 
veteran that the RO will hold the case 
in abeyance until the one-year period 
has elapsed, or until she waives in 
writing the remaining term.  Inform her 
that submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the veteran submits additional 
evidence or argument in support of her 
claims, if she desires to expedite Board 
review of her claims, the veteran must 
specifically waive in writing any 
remaining response time.  

2.  Thereafter, the VA examination 
reports, dated October 5, 2001, February 
3, 2003, and April 2, 2003, authored by 
Rebecca Gonzalez, variously referenced as 
a physician and nurse practitioner, at 
the VA Medical Center in Baltimore, 
Maryland, should be returned to her for 
preparation of an addendum to the most 
recent report.  The claims folder must be 
made available to her or her designee for 
review, and she or her designee must 
reference in his/her addendum/report 
whether in fact the claims folder was 
reviewed.  In the event that Dr./Ms. 
Gonzalez is unavailable, scheduling of a 
separate VA gynecological examination by 
another examiner must be accomplished.  
In any event, either Dr./Ms. Gonzalez or 
her designee must address the following:

Is it at least as likely as not 
that the veteran's irregular 
menstrual cycles are due to a 
known disability?

If the manifestations from the 
veteran's irregular menstrual 
cycles cannot be attributed to 
a diagnosed illness, is it at 
least as likely as not that an 
undiagnosed illness involving 
the veteran's irregular 
menstrual cycles had its onset 
during active service from 
September 1989 to August 1993, 
inclusive of service in the 
Gulf War?  Alternatively, is it 
more likely than not that any 
such undiagnosed illness was 
caused by a supervening 
postservice event?  

If the veteran's irregular 
menstrual cycles are 
attributable to a diagnosed 
entity, is it at least as 
likely as not that such entity 
had its onset during her term 
of active service from 
September 1989 to August 1993 
or is otherwise related to such 
service?

Use by the examiner of the "at 
least as likely as not" 
language is required.  

3.  The RO should forward the reports, 
dated May 10, 2001, and September 12, 
2002, regarding a VA eye examination at 
the VA Medical Center in Baltimore, 
Maryland, to Ian Raden, M.D., for 
preparation of an addendum to his most 
recent report.  The claims folder must be 
made available to Dr. Raden or his 
designee for review, and he or his 
designee must reference in his/her 
addendum/report whether in fact the 
claims folder was reviewed.  In the event 
that Dr. Raden is unavailable, scheduling 
of a separate VA eye examination by 
another examiner must be accomplished.  
In any event, either Dr. Raden or his 
designee must address the following:

Is it at least as likely as not 
that the veteran's eye 
complaints are due to a known 
disability?

If the manifestations from the 
veteran's eye complaints cannot 
be attributed to a diagnosed 
illness, is it at least as 
likely as not that an 
undiagnosed illness involving 
those eye complaints had its 
onset during active service 
from September 1989 to August 
1993, inclusive of service in 
the Gulf War?  Alternatively, 
is it more likely than  not 
that any such undiagnosed 
illness was caused by a 
supervening postservice event?  

If the veteran's eye complaints 
are attributable to a diagnosed 
entity, is it at least as 
likely as not that such entity 
had its onset during her period 
of active service from 
September 1989 to August 1993 
or is otherwise related to such 
service?

Use by the examiner of the "at 
least as likely as not" 
language is required.  

4.  The RO should forward the report, 
dated September 12, 2002, compiled by M. 
Bijpuria, M.D., of the VA Medical Center 
in Baltimore, Maryland, to Dr. Bijpuria 
for preparation of an addendum to his 
earlier report.  The claims folder must 
be made available to Dr. Bijpuria or his 
designee for review, and he or his 
designee must reference in his/her 
addendum/report whether in fact the 
claims folder was reviewed.  In the event 
that Dr. Bijpuria is unavailable, 
scheduling of a separate VA examination 
by another examiner for evaluation of the 
veteran's flu-like symptoms must be 
accomplished.  In any event, either Dr. 
Bijpuria or his designee must address the 
following:

Is it at least as likely as not 
that the veteran's flu-like 
symptoms are due to a known 
disability?

If the manifestations from the 
veteran's flu-like symptoms 
cannot be attributed to a 
diagnosed illness, is it at 
least as likely as not that an 
undiagnosed illness involving 
those symptoms had its onset 
during active service from 
September 1989 to August 1993, 
inclusive of service in the 
Gulf War?  Alternatively, is it 
more likely than not that any 
such undiagnosed illness was 
caused by a supervening 
postservice event?  

If the veteran's flu-like 
symptoms are attributable to a 
diagnosed entity, is it at 
least as likely as not that 
such entity had its onset 
during her period of active 
service from September 1989 to 
August 1993 or is otherwise 
related to such service?

Use by the examiner of the "at 
least as likely as not" 
language is required.  

5.  Following the completion of the 
foregoing actions, the RO should review 
the addenda/examination reports.  If any 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
addendum/report for any and all needed 
action.  

6.  Lastly, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for irregular 
menstrual cycles, flu-like symptoms, and 
an eye disorder, to include, as to all, 
due to undiagnosed illness, based on all 
of the evidence of record and all 
pertinent legal authority, including the 
VCAA.  If any benefit sought on appeal 
continues to be denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 


purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




